DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the generator unit (see claim 17) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the claim recites “the mounting of a wheelset shaft”. There is insufficient antecedent basis for this limitation in the claim
[e.g., there is also no clearly established mounting step limitation, thereby making it unclear as to whether or not the intent is to establish that the wheelset bearing is actually mounted to the wheelset shaft (such that the covering system comprises the wheelset shaft), or that the wheelset bearing can be mounted to the wheelset shaft (such that the wheelset shaft is distinct from the covering system)];
[e.g., it is not exactly clear as to whether or not the covering system includes the wheelset shaft or if the wheelset shaft is to be regarded as a component that is distinct from the covering system].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary).
Regarding claim 10, Duguet (Figure 1) teaches a covering system for wheelset shafts of rail vehicles (see Fig. 1 in conjunction with paragraph [0012], lines 1-3) comprising:
a cover (50);
a wheelset bearing unit comprising:
an axis of rotation (implicit in view of the context per paragraph [0012]) [e.g., roller bearings support and guide rotating or oscillating machine elements, such as shafts, axles, or wheels];
	a bearing housing (40) comprising an end face facing towards the cover (see Fig. 1); and
a wheelset bearing (11, 12, 18) for the mounting of a wheelset shaft (2), the wheelset bearing comprising an end cap (18) surrounded by the cover (see Fig. 1 in conjunction with paragraphs [0012]-[0013]); and
	a centering device [e.g., the projection(s) 52 and/or 56 with respect to the corresponding surface(s) of the bearing housing 40 via which the cover 50 is positioned] for aligning the cover in relation the bearing housing (see Fig. 1 in conjunction with paragraphs [0014]-[0016]).
	Duguet fails to teach wherein the centering device comprises a groove on the end face of the bearing housing [e.g., the distinguishing technical feature of the claimed invention that is not taught by Duguet is the provision of utilizing a groove provided in one structural element of the covering system to facilitate alignment with a corresponding projection/elevation of another structural element of the covering system, to thereby simplify the installation of the cover to the bearing housing].
	However, Bary (Figure 1) teaches an analogous covering system for wheelset shafts of rail vehicles (see Fig. 1 in conjunction with claim 1, lines 1-2), and wherein the covering system comprises a centering device (39, 40) for positioning the cover (38) with respect to the bearing housing (12) (see Fig. 1 in conjunction with page 3, column 1, lines 60-69).
	It is noted that the centering device per Bary is configured such that the groove (39) is provided in the cover and aligned with a projection/elevation (40) on the end face of the bearing housing [e.g., whereas the centering device per the instant application is configured such that the groove is on the end face of the bearing housing and with respect to a projection/elevation provided by the cover (e.g., while still achieving the exact same technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing, the groove with respect to the projection/elevation per Bary differs from that of the claimed invention)].
	However, the teachings per Bary nonetheless teach wherein the provision of utilizing a groove in conjunction with a projection/elevation between the cover and the bearing housing of a wheelset shaft of a rail vehicle is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to this extent, there would be no surprising/unexpected e.g., changing which structural element (of the bearing housing and the cover) comprises the groove and which structural element comprises the corresponding projection/elevation would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
Additionally (or similarly), determining which structural element comprises the groove and which structural element comprises the corresponding projection/elevation would merely involve routine skill in the art and/or would be a mere matter of routine design choice, such that one of ordinary skill would be able to accordingly apply the teachings per Bary to other comparable covering system applications, and based on the particular covering system application, consider/determine which structural element will (or can) be provided with the groove and which structural element will (or can) be provided with the corresponding projection/elevation [e.g., especially in consideration that the determination would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing].
Regarding claims 11-15, the same rationales as discussed with regard to claim 10 similarly apply to the subject matter per dependent claims 11-15, such without the exercise of inventive skill [e.g., the subject matter per claim 13 merely being an obvious matter of routine design choice so as to accommodate a commonplace sealing means, such as a gasket, O-ring, etc., which are widely used for the purpose of creating seals between structural elements than contain lubricated and/or moving mechanical elements, such as bearings, shafts, etc. (e.g., it would be obvious to one of ordinary skill to have the groove configured with a greater depth than the corresponding projection/elevation to allow for a sealing means to be positioned between the respective structural elements)]; [e.g., changing which structural element comprises the groove and which structural element comprises the corresponding projection/elevation would yield the same, readily foreseeable technical effect(s) of facilitating the alignment/installation of the cover in relation to the bearing housing and achieving an absolutely oil-tight joint between the cover and the bearing housing]; refer to motivation(s) and discussion per claim 10.
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary) in further view of CN 204341080U (Wang).
Regarding claim 16, Duguet in view of Bary teaches the invention as claimed and as discussed above. Duguet in view of Bary fails to expressly teach wherein a gasket is arranged between the cover and the bearing housing.
However, Wang (Figure 1) teaches an analogous covering system for wheelset shafts of rail vehicles (see paragraphs [0002] and [0007]), and wherein the provision of having a gasket [e.g., O-ring] arranged between the cover (14) and the bearing housing [e.g., at the sealing groove 7] is well-known in the relevant arts concerning axle bearings for rail vehicles, covering systems for axle bearings, etc., and to this extent, there would be no surprising/unexpected result(s)/effect(s) yielded via utilizing the aforementioned provision in a similar manner so as to achieve the same technical effect of sealing the bearing from an external environment (see Fig. 1 in conjunction with paragraph [0021]). Also refer to discussion per claim 10.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over EP 1970277A1 (Duguet) in view of US 2118138 (Bary) in further view of CN 102164800A (Zeller).
Regarding claim 17, Duguet in view of Bary teaches the invention as claimed and as discussed above. Duguet in view of Bary fails to expressly teach wherein the cover covers a generator unit.
However, Zeller (Figures 1-2) teaches an analogous covering system for wheelset shafts of rail vehicles (see Description, lines 1-2), and wherein the provision of having the cover (16) of the covering system cover a generator unit (1, 2, 8) is well-known in the relevant arts concerning axle bearings for rail see Fig. 2 in conjunction with paragraphs [0006] and [0030]-[0031]). Also refer to discussion per claim 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747